Citation Nr: 1022253	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-40 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral degenerative joint disease with 
spondylolisthesis.

2.  Entitlement to an initial rating in excess of 10 percent 
for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In November 2008, a hearing before the undersigned Veterans 
Law Judge was held at the RO (Travel Board hearing).  A copy 
of the transcript of that hearing is of record.

When the case was last before the Board in January 2009, it 
was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran's lumbosacral degenerative joint disease with 
spondylolisthesis is manifested by forward flexion of the 
thoracolumbar spine to 60 degrees or less; there is no 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less, nor is there evidence of incapacitating 
episodes or right lower extremity neurological 
manifestations.

2.  The Veteran's left lower extremity radiculopathy is 
manifested by no more than mild incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for lumbosacral 
spine degenerative joint disease and spondylolisthesis have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for left lower extremity radiculopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.25, 4.26, 4.124a, 
Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Court held that upon receipt of an application 
for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

The Board notes that in letters dated in July 2004 and March 
2006, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  Additionally, the March 2006 notice 
letter informed the Veteran as to disability ratings and 
effective dates.

However, the Veteran is challenging the initial disability 
ratings assigned following the grant of service connection 
for lumbosacral strain degenerative joint disease with 
spondylolisthesis and for left lower extremity radiculopathy.  
Service connection for both of these disabilities was awarded 
in an August 2007 rating decision.  In Dingess v. Nicholson, 
19 Vet. App. 473, 490-491 (2006), the Court held that in 
cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
VA examination reports, and private medical evidence.  Also 
of record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). In this regard, the 
Board is satisfied as to compliance with the instructions 
from its January 2009 remand.  Specifically, the January 2009 
Board remand instructed the RO to obtain a VA examination 
with a medical opinion as to the current level of severity of 
the lumbosacral spine disorder and the left lower extremity 
radiculopathy.  The Board finds that the RO has complied with 
the Board's instructions and that the June 2009 VA 
examination report substantially complies with the Board's 
January 2009 remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45 (2009).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).





        Lumbosacral Degenerative Joint Disease with 
Spondylolisthesis

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  In pertinent part Note 
(1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  Note (2) provides that, for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  

In rating intervertebral disc syndrome based on 
incapacitating episodes, with incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months, a 60 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months, a 10 percent evaluation is 
warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Service connection for lumbosacral degenerative joint disease 
with spondylolisthesis was granted in an August 2007 rating 
decision.  A 10 percent rating was assigned pursuant to the 
general criteria for rating disabilities of the spine.  The 
Veteran contends that his disability is more severe than is 
reflected by the 10 percent rating.

In order for the Veteran to receive a higher, 20 percent 
rating based upon limitation of motion, it must be shown that 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or, that there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

The medical evidence shows that an April 2004 magnetic 
resonance imaging (MRI) of the lumbosacral spine notes a 15 
year history of low back pain and left lower extremity 
weakness.  The impression was severe disease at L5-S1, grade 
1-2 anterolisthesis, severe bilateral neural foraminal 
narrowing, and severe degenerative disc disease.  

A January 2005 VA examination report notes that the Veteran 
has pain on a daily basis in the lower back to some degree, 
which radiates into the left leg, anteriorly and medially.  
Flare-ups of pain occur with some exertional activity, such 
as doing yard work.  It can last up to two or three days.  He 
has additional motion loss during that time, and he treats it 
with Ibuprofen and rest.  He is affected by his back pain in 
that he must limit the amount of heavy work he does around 
his yard, especially when doing excessive bending, lifting, 
and stooping.  

Physical examination showed mild, lower lumbar tenderness, 
and left sacroiliac tenderness.  There was no spasm.  There 
was slight flattening of the usual lordotic curve.  The 
Veteran could stand on his heels and toes.  He had 80 degrees 
of forward flexion, 10 degrees of hyperextension, 20 degrees 
of lateral bending bilaterally, and 20 degrees of rotation in 
both directions.  Deep tendon reflexes were equal at the 
knee.  The diagnosis was degenerative disc disease with 
congenital instability, lumbar spine, including left lower 
extremity radiculopathy.  The examiner opined that during 
flare-ups of pain involving the back, additional motion loss 
of 15 to 20 degrees of flexion is present.  The examiner also 
felt that there would be moderate lumbar muscular weakness 
due to potential spasm, which would represent the major 
function impact.  

The December 2006 VA examination report notes that the 
Veteran complained of pain across the low back that radiates 
into the left hip and left anterior thigh.  The pain on a 
regular basis is a level 5/10.  Flare-ups cause the pain 
level to go up to 8/10.  He gets flare-ups multiple times a 
day based upon his activity level.  He also complained of 
muscle spasms during flare-ups.  He further complained of a 
lack of endurance, strength, and decreased range of motion 
during flare-ups.  Currently, he carries a cane with him in 
the car, but does not always use it.  He does not use a brace 
for his back.  The back condition does not have any effect on 
his current occupation, because his is retired.  The effect 
it has on his daily living is that he finds it more difficult 
to do his exercise programs.  He does a lot of back 
exercises, but notices that he cannot do them as often or as 
many as he used to.  He also uses a Jacuzzi often to relieve 
symptoms.  Over the past 12 months, he states there have been 
about two days where he has been incapacitated, but he has 
not specifically sought medical treatment during those days.  
Therefore, the examiner stated that these days do not qualify 
as documentation of incapacitating days.  The Veteran 
currently treats his back problem with ibuprofen and 
naproxen.  He has had no surgery or injections.  

On physical examination, walking barefoot, he has a shortened 
gait with a slight avoidance of toe-off on the left leg.  He 
has difficulty walking on his toes secondary to his ankles.  
Examination of the lumbosacral spine shows no focal 
deformity.  The Veteran has tenderness across the lower 
lumbar spine and sacral regions, but no muscle spasms.  
Active range of motion was equal to passive range of motion, 
including 90 degrees of forward flexion, 25 degrees of 
extension, 25 degrees of right and left lateral flexion, and 
40 degrees of right and left lateral rotation.  The Veteran 
had pain throughout all of this motion.  X-rays of the 
lumbosacral spine in January 2005 show spondylosis at L5 with 
grade 2 spondylolisthesis.  The examiner stated that with 
repetitive activity, the Veteran is likely to have flare-ups 
in his back, including worsening pain, lack of endurance, 
lack of strength, and decreased range of motion, which would 
involve another 15-20 degrees of global motion across the 
lumbosacral spine.  

The June 2009 VA examination report notes that the Veteran 
complained that his back problems had gotten worse in the 
past two years.  He said that he has a pain of 7/10 on a 
regular basis.  He has flare-ups with more pain on a daily 
basis based on as little activity as sitting up in a chair, 
bending over, or twisting.  He stated that he gets muscle 
spasms with any of these activities.  The pain will go down 
his right thigh.  He walks with a cane and he is limited to 
walking about 200 yards.  After that he gets cramps and 
muscle spasms in his thighs.  He must sit for a few minutes 
to let them subside.  The cane is used not just for his back, 
but also for a knee and left ankle problem.  Over the past 
twelve months there have been no total incapacitating days 
due to the back condition.  The Veteran feels that he has 
significantly lost strength, endurance, coordination, and 
range of motion across the back.  At the time of the last 
examination he was working out in the gym quite often and he 
was able to do a lot of strength training for his low back.  
He now tries to go to the gym three days a week, but his 
capacity to do exercises across the low back has 
significantly decreased.  He will spend a decent amount of 
time in the Jacuzzi, trying to loosen up the muscles across 
his low back.  He takes morphine and ibuprofen.  

On physical examination, the Veteran walked with a slow, 
stiff-backed gait.  He has a shortened gait on the left lower 
extremity, avoiding toe-off consistent with his long-standing 
left ankle problem.  He cannot walk up on his toes.  He can 
rock back on his heels, but is a little bit unstable when he 
does that.  Examination revealed some tenderness, but no 
palpable muscle spasm across the paraspinal muscles.  Range 
of motion across the thoracolumbar spine revealed forward 
flexion of 90 degrees, extension of 20 degrees, right and 
left lateral flexion of 20 degrees, and right and left 
rotation of 40 degrees.  He had pain with forward flexion 
beyond 30 degrees and extension beyond five degrees.  With 
three repetitions, he had worsening pain, and his forward 
flexion decreased to 75 degrees.  The diagnosis was chronic 
degenerative joint disease of the lumbosacral spine with 
spondylolisthesis and radiculopathy.  The examiner stated 
that compared to the Veteran's previous examination, his 
subjective symptoms have increased, and his physical 
examination has shown some slight deterioration in his 
condition.  With repetitive activity the Veteran is likely to 
have flare-ups of worsening pain, lack of strength and 
endurance, and a loss of another 45 degrees of global range 
of motion across the lumbosacral spine.  If the Veteran were 
of working age and chose to seek employment, the examiner 
stated that the low back condition would limit him to 
sedentary work only.

Based upon the medical evidence of record, the Board finds 
that a higher rating of 20 percent, but no higher, is 
warranted.  Notably, although the medical evidence 
consistently reveals near full to full range of motion of the 
thoracolumbar spine, on repetitive use and during flare-ups, 
the range of motion decreases significantly.  Specifically, 
at the most recent June 2009 VA examination, range of motion 
was noted to be 75 degrees of flexion after repetitive use, 
and pain was noted to set in at 30 degrees of flexion and 5 
degrees of extension.  Another 45 degrees of global range of 
motion would be lost during flare-ups due to lack of strength 
and endurance.  Based upon range of motion testing, which 
covers six directional motions (forward flexion, backward 
extension, right lateral flexion, left lateral flexion, right 
lateral rotation, and left lateral rotation).  In this 
regard, most of the additional 45 degree loss of range of 
motion would fall under forward flexion and backward 
extension.  Taking into consideration these factors that 
cause additional loss of motion, the Veteran's forward 
flexion would approximately fall in the range for the 
criteria assigned under 20 percent, namely greater than 30 
degrees but not greater than 60 degrees of forward flexion.  
Likewise, at the December 2006 VA examination, range of 
motion was to 90 degrees of flexion, 25 degrees of extension, 
25 degrees of bilateral lateral flexion and 40 degrees of 
bilateral lateral rotation.  However, the Veteran experienced 
pain throughout range of motion, and it was noted by the 
examiner that during flare-ups and with repetitive activity, 
decreased range of motion would involve another 15 to 20 
degrees of global motion across the lumbosacral spine.  This 
clearly shows an increase in loss of motion over time; and, 
as such, a higher 20 percent rating should be awarded.

A rating in excess of 20 percent, however, is not warranted.  
In this regard, the Board notes that there is no evidence 
that forward flexion of the thoracolumbar spine is limited to 
30 degrees or less.  Despite the pain and additional factors 
causing additional limitation of motion, the Veteran's 
flexion does not drop from 90 degrees to below 30 degrees.  
In sum, the Veteran has full range of motion with pain and 
flare-ups causing additional limitation of motion that in no 
way approximates less than 30 degrees of forward flexion.  As 
such, a higher, 40 percent rating, is not warranted at this 
time.

In order to receive a higher rating based upon incapacitating 
episodes, it would have to be shown that the Veteran had 
incapacitating episodes having a duration of at least four 
weeks but less than six weeks during the past 12 months.  
None of the medical evidence shows that the Veteran had any 
physician prescribed bed rest.  At the June 2009 VA 
examination, it was specifically noted that there were no 
incapacitating episodes requiring bed rest.  At the December 
2006 VA examination, the Veteran stated that there had been 
about two days where he was incapacitated; however, he had 
not specifically sought medical treatment during those days.  
As such, these days do not qualify as documentation of 
incapacitating episodes.  Therefore, a higher rating based 
upon incapacitating episodes is not warranted.

With regard to the neurological component of the Veteran's 
lumbosacral disability, the Veteran is separately service-
connected for left lower extremity radiculopathy.  As there 
has been no neurological diagnosis with respect to the right 
lower extremity at any time, no separate rating is warranted 
in this regard.  Notably, at the December 2006 VA 
examination, motor strength of the lower extremities was 5/5 
bilaterally.  The rest of the muscle testing on the right 
lower extremity was 5/5.  Deep tendon reflexes were 1+ at the 
knee and Achilles tendon bilaterally.  He has down going toes 
with Babinski and negative straight leg test.  At the June 
2009 VA examination, examination of the bilateral lower 
extremities showed no focal radicular weakness in the 
muscles, but there was generalized weakness in the bilateral 
lower extremities 5-/5 throughout his quadriceps, hamstrings, 
anterior tibia, and extensor hallucis longus, and 
gastrocnemius soleus.  

Resolving all reasonable doubt in favor of the Veteran, an 
initial 20 percent rating is warranted for the Veteran's 
lumbosacral degenerative joint disease with spondylolisthesis 
for the entire appeal period.  However, there is no evidence 
that the Veteran's service-connected lumbosacral degenerative 
joint disease with spondylolisthesis disability has been 
persistently more severe than the extent of disability 
contemplated under the assigned rating at any time during the 
period of this initial evaluation.  Fenderson, supra.

	Left Lower Extremity Radiculopathy

The Board notes in rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment and motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from 
neurological disorders is rated from 10 to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.

With partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  The provisions of 
Diagnostic Code 8620 refer to neuritis of the sciatic nerve, 
and Diagnostic Code 8720 refers to neuralgia of the sciatic 
nerve.

Service connection for left lower extremity radiculopathy was 
granted in an August 2007 rating decision.  A 10 percent 
rating was assigned pursuant to the abovementioned 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, Paralysis of the Sciatic 
Nerve.  The Veteran contends that a higher rating is 
warranted.

The medical evidence reflects that in January 2005 the 
Veteran had equal deep tendon reflexes at the knees and 
hypoactive at the ankles.  Motor testing showed the 
quadriceps and anterior tibial group and dorsiflexors of the 
feet to be 5/5.  Sensation was diminished in the 
anterolateral left thigh.  Straight leg raising was negative.  
The diagnosis was left lower extremity radiculopathy.  

At the December 2006 VA examination, the Veteran had 5/5 
motor strength of the lower extremities throughout the 
quadriceps and hamstrings.  The left anterior tib and 
peroneals were 4/5.  He had a slight decrease in sensation 
across the lateral aspect of the left foot and the 
anterolateral thigh.  Deep tendon reflexes were 1+ at the 
knee and Achilles tendon bilaterally.  The Veteran had down 
going toes with Babinski and negative straight leg raise.  
The diagnosis was left lower extremity radiculopathy.

The June 2009 VA examination report notes that there was no 
focal radicular weakness in lower extremity muscles, but 
there was generalized weakness in bilateral lower extremities 
quadriceps, hamstrings, anterior tibia, and extensor hallucis 
and gastrocnemius soleus (5-/5).  Peroneals on the left were 
4/5 and there was decreased sensation across the left lateral 
thigh.  Deep tendon reflexes were diminished and barely 
elicitable at bilateral patellar tendon and Achilles tendon.  
The toes were down going with Babinski and negative straight 
leg raise.  The examiner opined that the grading system for 
the Veteran's radiculopathy was incomplete paralysis of a 
mild nature.  Compared to the previous examination, the 
subjective symptoms have increased and his physical 
examination has shown some slight deterioration in his 
condition.

In light of this medical evidence, the Board finds that the 
Veteran's left lower extremity radiculopathy is appropriately 
rated as 10 percent disabling throughout the initial 
evaluation period.  Fenderson, supra.  A rating in excess of 
10 percent is not warranted because the medical evidence 
shows that radiculopathy symptoms have only been mild.  There 
is no evidence documenting more than mild neurologic 
findings.  In sum, the Board finds no evidence of organic 
changes, such as muscle atrophy or trophic changes that would 
warrant a higher rating or demonstrate more than a mild 
degree of incomplete paralysis of the sciatic nerve.  As 
such, the currently assigned 10 percent rating, but no 
higher, is warranted for the Veteran's left lower extremity 
radiculopathy.

	Extraschedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this case there are no exceptional or 
unusual factors with regard to the Veteran's lumbosacral 
degenerative joint disease with spondylolisthesis or his left 
lower extremity radiculopathy.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provide for additional or more 
severe symptoms for his disabilities than currently shown by 
the evidence; thus, his disability picture for each 
disability is contemplated by the Rating Schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.


ORDER

An initial disability rating of 20 percent for lumbosacral 
degenerative joint disease with spondylolisthesis is granted, 
subject to the criteria governing the payment of monetary 
benefits..

An initial disability rating in excess of 10 percent for left 
lower extremity radiculopathy is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


